COURT OF APPEALS FOR THE
                                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                                   ORDER ON MOTION

Cause number:                   01-19-00040-CV
Style:                          In re Starry Skies Ranch, L.P., Jo Arc Resources, Inc., and Sally Blackie Sengel


Date motion filed:              February 4, 2019
Type of motion:                 Motion for Extension of Time to File Response to Petition for Writ of Mandamus
Party filing motion:            Real party in interest


Document to be filed:           Response to Petition for Writ of Mandamus

If motion to extend time:
         Original due date:                              February 5, 2019
         Number of previous extensions granted:                         Current Due date:
         Date Requested:                                 February 11, 2019

Ordered that motion is:

                 Granted
                  If document is to be filed, document due: February 11, 2019
                           The Court will not grant additional motions to extend time absent extraordinary circumstances.
                 Denied
                 Dismissed (e.g., want of jurisdiction, moot)
                 Other: _____________________________________




Judge’s signature: ____/s/ Russell Lloyd________
                    Acting individually       Acting for the Court


Date: _____February 6, 2019____